Citation Nr: 0605348	
Decision Date: 02/24/06    Archive Date: 03/01/06

DOCKET NO.  04-17 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Sarah Kirkpatrick, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1943 to April 
1946.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a February 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which granted service connection for bilateral 
sensorineural hearing loss and assigned an initial 
noncompensable (i.e., 0 percent) rating.  The veteran wants a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (noting the distinction when a veteran 
timely appeals the rating initially assigned just after 
establishing his entitlement to service connection for 
a disability.  In this situation, VA must consider whether he 
is entitled to a "staged" rating to compensate him for 
times since the effective date of his award when his 
disability may have been more severe than at others).

Since the evidence needs to be further developed before 
deciding this appeal, the case is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.


REMAND

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2005).  Specific diagnostic codes will be 
discussed where appropriate below.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 4.3.

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from noncompensable (0 percent) 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second (Hertz).  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness.  VA audiometric examinations 
are conducted using a controlled speech discrimination test 
together with the results of a puretone audiometry test.  
The vertical lines in Table VI (in 38 C.F.R. § 4.85) 
represent nine categories of the percentage of discrimination 
based on the controlled speech discrimination test.  The 
horizontal columns in Table VI represent nine categories of 
decibel loss based on the pure tone audiometry test.  The 
numeric designation of impaired hearing (Levels I through XI) 
is determined for each ear by intersecting the vertical row 
for the percentage of discrimination and the horizontal 
column for the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column for the 
numeric designation for the ear having the better hearing 
acuity and the horizontal row for the numeric designation 
level for the ear having the poorer hearing acuity.  For 
example, if the better ear has a numeric designation Level of 
"V" and the poorer ear has a designation Level of "VII," the 
percentage evaluation is 30 percent.  See 38 C.F.R. § 4.85 
(2005).

The current provisions of 38 C.F.R. § 4.86(a) provide that 
when the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  


The current provisions of 38 C.F.R. § 4.86(b) provide that 
when the puretone threshold is 30 decibels or less at 1,000 
hertz, and 70 decibels or more at 2,000 hertz, the rating 
specialist will determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next higher Roman numeral.  Each ear 
is evaluated separately.

Here, the record contains two relevant examinations 
concerning the extent of the veteran's bilateral 
sensorineural hearing loss.  The first is the report of a VA 
audiological evaluation dated in August 2002, and the second 
is the report of a private audiological evaluation by Nassau 
Ear, Nose, and Throat dated in September 2003.

Based on the results of the August 2002 VA hearing 
evaluation, there are no grounds for assigning a higher 
initial rating.  The evaluation reflects an average puretone 
threshold of 35 dB and 88 percent speech discrimination for 
the right ear, showing the veteran's hearing loss to be Level 
I impairment under Table VI.  The examination also shows his 
left ear manifests average puretone thresholds of 35 dB and 
92 percent speech discrimination, which is Level I impairment 
as well.  And bilateral Level I impairment, in turn, 
correlates to a noncompensable rating under Table VII.

It also does not appear, based on the results of that VA 
hearing evaluation, this case involves exceptional patterns 
of hearing impairment of the type contemplated by 38 C.F.R. § 
4.86 - insofar as either ear.  Puretone thresholds are not 
55 dB or more at any of the specified frequencies in either 
ear, so the requirements of subdivision (a) are not 
satisfied.  And with respect to subdivision (b), although 
puretone thresholds are below 30 dB at 1000 Hertz for both 
ears, they are not 70 dB or more at 2000 Hertz.



The Board is unable to determine, however, whether the 
results of the more recent September 2003 private 
audiological evaluation by the Nassau Ear, Nose, and Throat 
Clinic show the veteran has more severe hearing loss than 
when earlier examined by VA (that is, at least more severe 
hearing loss to meet the threshold minimum requirements for a 
compensable rating).  The data provided in the report of this 
private audiological evaluation is not presented in a format 
that VA adjudicators can readily use to assess the severity 
of the veteran's bilateral sensorineural hearing loss.  The 
examiner administered a puretone audiometry test, but did not 
include the numerical results for the veteran's average 
hearing threshold at all of the required frequencies, 
specifically his hearing threshold at 3,000 Hertz.  See 38 
C.F.R. § 4.85 (2005).  So the Board is simply unable to apply 
the rating criteria to the data provided because it is 
incomplete and, therefore, would require the Board to perform 
a fact-finding function that is expressly precluded.  
See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  But if the 
missing data had been provided, the possibility remains that 
it may show greater hearing loss than currently rated.  This 
remains to be determined, though, so the veteran should be 
scheduled for another VA hearing evaluation.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1994) (VA examination conducted about 
two years before the Board decision was too remote to be a 
contemporaneous examination where appellant had presented 
evidence indicating there had been a material change in his 
condition and that his current rating was insufficient.).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:

1.  Schedule the veteran for another VA 
audiological evaluation to assess the 
current severity of his bilateral 
sensorineural hearing loss.  All 
diagnostic testing and evaluation needed 
to make this determination should be 
performed.  The examiner should review 
the record, including the results of the 
private hearing evaluation in September 
2003 at the Nassau Ear, Nose, and Throat, 
Clinic.

2.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  If benefits are not granted to 
his satisfaction, send him and his 
representative a supplemental statement 
of the case and give them an opportunity 
to respond to it before returning the 
case to the Board for further appellate 
consideration.

The purpose of this REMAND is to obtain additional evidence 
and ensure the veteran is afforded all due process of law.  
The Board intimates no opinion, either factual or legal, as 
to the ultimate disposition warranted in this case.  No 
action is required by the veteran until contacted.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 
C.F.R. § 20.1100(b) (2005).

 
 
 
 

